UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6796


WILLIAM F. CASE,

                  Petitioner - Appellant,

             v.

NORTH CAROLINA DEPARTMENT OF CORRECTIONS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:09-cv-00092-GCM)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William F. Case, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William F. Case seeks to appeal the district court’s

order   dismissing       as     untimely         his     28     U.S.C.      § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or   judge   issues    a    certificate          of    appealability.           28    U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue   absent    “a       substantial        showing          of    the    denial     of    a

constitutional    right.”             28    U.S.C.       § 2253(c)(2)         (2006).        A

prisoner     satisfies         this        standard       by        demonstrating         that

reasonable     jurists        would    find       that        any   assessment       of     the

constitutional    claims        by    the    district          court   is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Case has not

made the requisite showing.                Accordingly, we deny a certificate

of appealability and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 DISMISSED




                                             2